The bill averred that complainants were depositors with the banking-house of the defendants Fowler & Co.; that said firm had issued and circulated as currency a number of notes made payable-to bearer of various denominations under the value of five dollars; that said defendants had made an assignment to the defendants Bradley and Frary, which provided that the said assignees, after déducting, from the proceeds of property assigned which might come into their hands, certain expenses and compensation, should then apply .all moneys, proceeds and avails accruing to them, to satisfy' .and pay the holders of said circulating notes, and the balance' remaining, to the payment of the other creditors of the assignors; that by act of Congress of July 7,1838, it was made unlawful for any individual after the 10th of April, 1839* within the District of Columbia, to issue any note or other paper currency of a less denomination than five dollars; that •said notes were circulated' in said District, and were consequently illegal, null and void, and prayed an injunction td restrain the assignees from giving a priority to the holders -of such notes.
■ The notes were drawn by Fowler & Co.* dated at Balti-; more,' Md'., and were' made payable at their exchange office at’ Washington, D. Ci ’; ,
*68The court allowed a preliminary injunction, a motion to dissolve was made by the defendants, which was granted, and the court held that the holders of said notes were entitled to a priority of payment over the other creditors, and that the assignment so far was legal.